Name: Commission Regulation (EC) NoÃ 2167/2004 of 17 December 2004 adapting Regulation (EEC) NoÃ 1848/93 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: food technology;  marketing;  consumption;  technology and technical regulations;  foodstuff;  European construction
 Date Published: nan

 18.12.2004 EN Official Journal of the European Union L 371/8 COMMISSION REGULATION (EC) No 2167/2004 of 17 December 2004 adapting Regulation (EEC) No 1848/93 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof, Whereas: (1) Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (1) institutes a Community system of protection for traditional specialities and provides in Articles 12 and 15 for a Community symbol and indication. (2) Annex I to Commission Regulation (EEC) No 1848/93 of 9 July 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (2) sets out that Community symbol and that indication in all Community languages. (3) By reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, it is necessary to provide the Community symbol and indication in the languages of the new Member States. (4) Regulation (EEC) No 1848/93 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 1848/93 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 168, 10.7.1993, p. 35. Regulation as last amended by Regulation (EC) No 296/2004 (OJ L 50, 20.2.2004, p. 15). ANNEX ANNEX I Part A EspaÃ ±ol Ã eÃ ¡tina Dansk Deutsch Eesti keel Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ¬ English FranÃ §ais Italiano LatvieÃ ¡u valoda LietuviÃ ³ kalba Magyar Malti Nederlands Polski PortuguÃ ªs SlovenÃ ina SlovenÃ ¡Ã ina Suomi Svenska Part B ES ESPECIALIDAD TRADICIONAL GARANTIZADA CS ZARUÃ ENÃ  TRADIÃ NÃ  SPECIALITA DA GARANTI FOR TRADITIONEL SPECIALITET DE GARANTIERT TRADITIONELLE SPEZIALITÃ T ET GARANTEERITUD TRADITSIOONILINE ERITUNNUS Ã L Ã ÃÃ ÃÃ Ã  Ã Ã Ã ¡Ã Ã Ã Ã £ÃÃ Ã Ã  Ã Ã ¡Ã Ã ªÃ Ã  Ã Ã Ã Ã ¥Ã Ã Ã Ã Ã  EN TRADITIONAL SPECIALITY GUARANTEED FR SPÃ CIALITÃ  TRADITIONNELLE GARANTIE IT SPECIALITÃ TRADIZIONALE GARANTITA LV GARANTÃ TAS TRADICIONÃLÃS Ã ªPATNÃ ªBAS LT GARANTUOTAS TRADICINIS GAMINYS HU HAGYOMÃ NYOS KÃ LÃ NLEGES TERMÃ K MT SPEÃ JALITÃ TRADIZZJONALI GARANTITA NL GEGARANDEERDE TRADITIONELE SPECIALITEIT PL GWARANTOWANA TRADYCYJNA SPECJALNOÃ Ã  PT ESPECIALIDADE TRADICIONAL GARANTIDA SK Ã PECIALITA GARANTOVANÃ  TRADÃ CIOU SL ZAJAMÃ ENA TRADICIONALNA POSEBNOST FI AITO PERINTEINEN TUOTE SV GARANTERAD TRADITIONELL SPECIALITET